Title: To James Madison from Albert Gallatin, 28 May 1810
From: Gallatin, Albert
To: Madison, James


Dear Sir
May 28th 1810
I enclose for your signature an authority in the usual form empowering me to negotiate a loan with the Bank of the United States, if you approve of the terms which I had proposed & which have been accepted. The correspondence with the Bank is enclosed.
If the Charter is not renewed, a loan to the same amount (3,750,000 dollars) must be negotiated in 1811, to repay this.
If the Charter is renewed, nothing more will be necessary than annually to renew the loan (to which there will be no objection on their part) whilst our finances continue in their present situation. It is presumable that if we remain both as to receipts & expenditures in statu quo, no other measure will be necessary to enable us to go on. As this would simplify & facilitate the subsequent annual operations of Government, I have preferred that mode to that of issuing new stock by sale or subscription. To which must also be added that as the sum borrowed will be applied to the payment of 3,750,000 dollars exchd. six per cent stock, the amount of stock at market being diminished by that sum, & no new stock being issued in lieu thereof; the operation will tend to enhance the prices of stock, & thus facilitate the means of obtaining another loan on good terms next year, if that should be necessary. With great respect Your obedt. Servant
Albert Gallatin
